Citation Nr: 9902310	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.  

3.  Entitlement to service connection for a gastrointestinal 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for arthritis of the 
left ankle.  

6.  Entitlement to a compensable evaluation for the left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1970 to December 
1971.  This matter comes to the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Boston and St. Petersburg Regional Offices (RO).  

This case was previously before the Board in November 1994, 
at which time the issues on appeal were service connection 
for a right foot disorder and an compensable evaluation for 
traumatic bursitis of the left patella.  Thereafter, the 
appellant filed claims for additional disorders.  By May 1997 
rating decision, the RO denied compensation under 38 U.S.C.A. 
§ 1151 for right foot surgery and denied service connection 
for a right foot disorder, a right hip disorder, PTSD, heart 
disease, a gastrointestinal disorder, melioidosis, a low back 
disorder, arthritis of the left ankle, a temporary total 
disability evaluation based on convalescence, a compensable 
evaluation for the left knee disability, and a 10 percent 
evaluation under 38 C.F.R. § 3.324.  The appellant perfected 
appeals as to each of these issues.  See 38 C.F.R. § 20.200.  

In that same rating decision, the RO granted service 
connection for hemorrhoids and assigned it a noncompensable 
evaluation.  In a March 1998 addendum to his VA Form 9, the 
veteran withdrew his appeal as to the claim of service 
connection for melioidosis.  By May 1998 rating decision, the 
RO granted service connection for a foot disability 
(assigning it a noncompensable evaluation and a temporary 
total disability evaluation) and PTSD (assigning it a 
30 percent evaluation).  These decisions constituted a full 
award of those benefits sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995) and ruling that a 
notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), revd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  For these 
reasons, the Board no longer has jurisdiction over these 
claims.  The RO claimed increased severity for his 
hemorrhoids, but in an August 1998 statement withdrew that 
claim from appellate consideration.  For these reasons, the 
issues for appellate review are as stated on the title page 
above.  


REMAND

In the March 1998 VA Form 9, the appellant expressed his 
desire for a hearing at the RO before a traveling Member of 
the Board.  A hearing before a traveling Member of the Board 
has not yet been scheduled.  

After noting this procedural discrepancy, the appellant was 
requested by letter in September 1998 to clarify whether he 
still wished to attend a hearing before the Board.  38 C.F.R. 
§ 20.703 (1998).  As no response was received from the 
appellant, and since he not been provided such hearing, the 
RO should schedule him for a hearing before a traveling 
Member of the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

In accordance with the usual procedure, 
the RO should schedule the appellant for 
a personal hearing before a traveling 
Member of the Board.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1998).  Notice thereof 
should be furnished to him no less than 
30 days prior to the date of the 
scheduled hearing.  38 C.F.R. § 19.76 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board for final 
appellate review.  



		
	J. F. Gough
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).
- 2 -
